                   Case 2:19-cv-10929-AB-SK Document 26 Filed 08/21/20 Page 1 of 2 Page ID #:217



                  1                                          NOTE: CHANGES MADE BY THE COURT
                  2
                  3
                                                                                                      JS-6
                  4
                  5
                  6
                  7
                  8                                  UNITED STATES DISTRICT COURT
                  9                                CENTRAL DISTRICT OF CALIFORNIA
                  10       WESTLEY ROBINSON and LUTHER                     Case No. 2:19-cv-10929-AB-SK
                           COCKRILL, as individuals, and on
                  11       behalf of all similarly situated                ASSIGNED FOR ALL PURPOSES TO
                           employees,                                      JUDGE ANDRE BIROTTE, JR.
                  12
                                             Plaintiff,                    [PROPOSED] ORDER GRANTING
                  13                                                       IN PART JOINT STIPULATION
                  14       v.

                  15       INDEPENDENT PET PARTNERS
                           HOLDINGS, LLC; KRISER'S
                  16       FEEDING PETS FOR LIFE, LLC
                           DBA KRISER'S NATURAL PET; and
                  17       DOES 1 through 50, inclusive,
                  18                         Defendants.
                  19
                  20            On August 14, 2020, the Parties to the above-referenced action filed a Joint
                  21       Stipulation to Dismiss Individual, Class Action and Collective Claims, and Remand
                  22       PAGA Claim to State Court. The Court has reviewed the stipulation and orders as
                  23       follows:
                  24
                  25            1. The Parties’ stipulation is granted in part.
                  26            2. However, this case was originally filed in federal court; it was not originally
                  27               filed in state court and removed to federal court. Therefore, this Court cannot
                  28               remand any part of it to state Court.
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
         213.44
                   Case 2:19-cv-10929-AB-SK Document 26 Filed 08/21/20 Page 2 of 2 Page ID #:218



                  1            3. The stipulation reflects the parties’ agreement that pursuant to an arbitration
                  2                 agreement, Plaintiffs individual claims must proceed in arbitration, and they
                  3                 may not pursue a class action or collective action. The parties also agree that the
                  4                 Court lacks subject matter jurisdiction over the PAGA claims standing alone.
                  5            4. The Court therefore DISMISSES this action in its entirety.
                  6            5. However, to effectuate the parties’ intention that Plaintiffs pursue the PAGA
                  7                 claims in state court, this Court STAYS the statute of limitations as to the
                  8                 PAGA claims for 30 days to allow Plaintiffs to re-file the PAGA claims in state
                  9                 court.
                  10
                  11                IT IS HEREBY ORDERED.
                  12
                            Dated: _August 21, 2020
                  13
                  14
                                                                            HON. ANDRE BIROTTE, JR
                  15
                  16
                  17
                  18
                  19       4843-5307-7704.1 104180.1002


                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER M EN           .
      633 West
          63rd
    Los Angeles
                                                                       2.
         213.44
